DETAILED ACTION
Claims 1-6 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al., U.S. Patent No. 10,104,476, patented on 10/16/2018 (Ge).

As to Claim 1, Ge dislcloses a sounding device [100], comprising: a base [7], having two oppositely arranged first side surfaces (lengthwise portion of [7]) and two oppositely arranged second side surfaces (width portion of [7]) connected with the two first side surfaces (lengthwise portion of [7]); the first side surfaces (lengthwise portion of [7]) and the second side surfaces (width portion of [7]) being enclosed for forming an annular shape (see Fig. 1); a vibration system [12] having a first diaphragm [5] mounted on the base [7], and a voice coil [4] for driving the first diaphragm [5] to make a sound through vibration (col. 3, lines 38-42); a magnetic circuit system [11] fixed on the base the magnetic circuit system [11] including a yoke [1] having a main body (flat portion of [1]) arranged opposite to and apart from the base [7] and a turnup part (bent portion of [1]) formed by extending towards the second side surfaces (width portion of [7]) from the edge of the main body (flat portion of [1]), and a magnetic body part [2] (the magnetic body part [2] is a magnet; col. 2, line 59) fixed on the yoke [1] with a magnetic gap for partially receiving the voice coil [4] (col. 3, lines 26-31); wherein the turnup part (bent portion of [1]) is fixed to the base [7] and includes a plurality of through holes [9] formed in the turnup part (bent portion of [1]) and communicating with the magnetic gap (the holes are in the yoke [1], so they would inherently communicate with the magnetic gap; see Figs. 1 and 6); and the magnetic circuit system [11] further comprises a breathable isolator [10] attached to the turnup part (bent portion of [1]) and covering the through hole [9] (the breathable isolator is a damper; col. 3, lines 54-56).

As to Claim 2, Ge remains as applied above to Claim 1. Ge further discloses that the turnup part (bent portion of [1]) and the main body (flat portion of [1]) are integrally formed (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al., U.S. Patent No. 10,104,476, patented on 10/16/2018 (Ge).

As to Claim 3, Ge remains as applied above to Claim 1. Ge does not explicitly disclose that the plurality of through holes are formed in shape of at least one of square holes, round holes, triangular holes and trapezoidal holes. However, Ge does disclose that the sound holes are rectangular in shape (col. 3, lines 52-53). A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been well within the routine skill and common sense of a person of ordinary skill in the art to recognize that shape of through holes of Ge may be modified to any simple shape including square, round, triangular and trapezoidal. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide any suitable shape for the through holes of Ge, including at least one of square holes, round holes, triangular holes and trapezoidal holes.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al., U.S. Patent No. 10,104,476, patented on 10/16/2018 (Ge), in view of Ji et al., Korean Patent No. KR 101353442 B1, published on 1/22/2014 (Ji) (English machine translation provided).

As to Claim 4, Ge remains as applied above to Claim 1. Ge further teaches that the magnetic body part [2] comprises a main magnet [2] fixed on the main body (flat portion of [1]), the main magnet [2] is fixedly arranged at the center of the main body (flat portion of [1]) (see Fig. 1). Ge does not explicitly disclose a secondary magnet fixed on the main body, and the secondary magnet is arranged apart from the main magnet and is clamped between the base and the yoke. However sounding devices incorporating such secondary magnets were well known. Ji discloses a similar sounding device having a magnetic body part [21, 22], comprising a secondary magnet [21] fixed on the main body [25] and the secondary magnet [21] is arranged apart from the main magnet [22] and is clamped between the base [10] and the yoke [25] (see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the sounding device design into the device of Ge, to provide a more uniform magnetic field (see Ge: para. 0024).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the  Claim 5 recites the unique feature of the first fixing arm being fixed at one end of the voice coil far away from the first diaphragm; and the second fixing arm being fixed on the second side surfaces. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653